Title: From Thomas Jefferson to John Gibson, 21 March 1800
From: Jefferson, Thomas
To: Gibson, John



Dear Sir
Philadelphia Mar. 21. 1800.

I recieved last night your favor of the 14th. and now inclose you a copy of your letter. I was within a day or two of putting into the press the evidence I had collected on this subject. I have been long in collecting it, because of the distance & dispersion of those acquainted with the transaction. however I have at length that of a dozen or fifteen persons, who clear up the mystery which threw doubt on this piece of history. it appears that instead of one, there were four different murders committed on the Indians. the 1st. by Cresap & his party a little above Wheeling, on two Indians. the 2d. by the same persons on the same or the next day on a party of Indians encamped below Wheeling on the mouth of Grave creek, among whom were some of Logan’s relations. the Indians here returned the fire & wounded one of Cresap’s party. the 3d. by Greathouse & Tomlinson a few days after. this was a hunting party of Indian men, women & children encamped at the mouth of Yellow creek opposite to Baker’s bottom. Greathouse went to their camp as a friend; found them too strong, and invited them over to Baker’s to drink. they came over, were furnished with as much rum as they would drink, & when the men were quite drunk Greathouse’s party fell on & massacred the whole except a little girl Logan’s cousin whom they made prisoner. here his sister was murdered and some other of his relations. the Indians over the river alarmed at the guns, sent over two canoes of men to see for their  friends. Greathouse & his party recieved them as they approached the shore with a well directed fire and killed and wounded several. at this massacre Baker says there were 12. killed & 5. or 6. wounded. the popular report, at a distance from the scene, had blended all these together and made only one transaction of it; and passing from one to another unacquainted with the geography of the transaction, the Kanhawa had been substituted for the Ohio. here[in] too arose the doubt whether it was not Greathouse instead of Cresap who killed Logan’s relations. the principal murder was by Greathouse at Yellow creek; but some of them had been killed a few days before by Cresap at Grave creek. the mistake of Cresap’s title, calling him Colo. instead of Capt. I presume was merely an Indian mistake. I think I have observed them call those whom they deemed great men among us, Colo. by way of courtesy. I suppose from the letter you inclose me, which I now return, that some chicanery is to be exercised on Logan’s speech, it’s genuineness, whether it was written in the Indian language, & by whom, &c. as to all this you can set us to rights. this gentleman begun as I am told (for I have never read a single one of his papers except as much of the beginning of the first as shewed me the stile in which he thought proper to indulge himself, and which determined me at once not to gratify him by reading what he wrote to give me pain) he begun it is said by denying that any such speech was ever delivered, by declaring it a forgery, & a forgery of mine &c. he finds the current of testimony too strong to be resisted, and wants to see if he can take any hold on the circumstances of it’s being written or spoken, in what language, by whom &c. you have perfectly devined the cause of his taking up this subject. while his wife lived he never noticed it. for years after her death he never [noticed] it. but when it became an object with a party to injure me in the eyes of my countrymen, this, among other circumstances, was thought to furnish grounds for writing me down. they set this cat’s paw to work on it: and he has served them with zeal. I shall never notice him otherwise than by publishing the evidence I have collected, & correcting the text in the Notes on Virginia conformably to the more exact information of the historical fact. I shall delay doing this a few days, in hopes of recieving from you the deposition you are so kind as to promise. if this could be by the first return of post I should be glad because I must get these testimonies printed before Congress leaves this place.
With respect to the application you wish to the Governor, he is to be here in a few days, and if I can possibly serve you with him I will. I shall see him of course; but must be indirect in the manner. a little reflection will suggest to you that there are delicacies in this business  which must be observed, and are necessary indeed to give affect to what is desired. ancient recollections and a thorough sense of the […] grounds on which you have a right to be thought of, give me a sincere wish to [serve] you. I am with great esteem Dear Sir
Your most obedt. servt

Th: Jefferson

